Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0354759 A1 to Somers et al. (hereinafter 'Somers').
Summary: Somers discloses using an artificial intelligence model to emulate human behavior in video games, wherein the model is made by receiving gameplay logs of video game play sessions comprising game states and human control inputs, training a machine learning system based on these states and control inputs, and generating an AI model using the machine learning system. The machine learning can include a neural network. (See the Abstract).
Re claim 1, Somers teaches: a method comprising: accessing game session data corresponding to an instance of a game, (Abstract, an AI model is made by receiving gameplay logs of a video gameplay session. Fig. 3, Receive gameplay logs in function 302.
[0043] begins a disclosure of a State Capture function of Somers. [0044] describes that during runtime of a video game, a state capture application 116 generates video gameplay logs that are log files of gameplay of a video game, including video data, game state information, human inputs provided through input device 118, and/or images including positional information.
[0048] describe that as a person plays a video game, control inputs and corresponding images are captured by a state capture application and provided as logs through network 108 to a second computing system 130. As explained in [0049]-[0050], this second computing system that receives the logs can include one or more application host system 132 and AI data store 134 and that can include servers and databases.)
the game session data including at least one of image data or audio data generated during the instance of the game (Fig. 3, the gameplay logs received in function 302 are played back in function 304 for the purpose of generating inputs to the machine learning model. This played back gameplay session data includes three categories of data – image data showing positional or spatial game state information, No. 308, Extracted non-positional or non-spatial information for the game state, No. 310, and Logged human input for the game state, No. 312. No. 308 meets the claimed requirement for game session data to include image data.
[0044]-[0046] describes that video gameplay logs captured by state capture application 116 can include ‘video data’, ‘images including positional information’ and wherein [0046] specifically notes that, ‘the images in the video gameplay log can be received from the video output. For example, the video gameplay log can include a collection of image frames (such as frame 400 of Fig. 4A) for each state of the game.’ Other image formats that may be present in a gameplay log are discussed in [0046].); 
computing, using a machine learning model and based at least in part on the game session data, data indicative of one or more simulated inputs to one or more simulated input devices; and (Fig. 6 diagrams a continuous process for training machine learning models that includes successive stages of emulating human controls – examples given are for generating a first AI model 614, second AI model 624, and Nth AI model 634 to emulate human controls)
controlling an instantiation of a bot within the instance of the game based at least in part on the one or more simulated inputs. (Fig. 6 diagrams that AI models trained and retrained using processes that included emulating human controls are incorporated into the video game in function 656. Fig. 7 diagrams that AI models are run to generate controls for an NPC in a game, see functions 706, 708, wherein the AI model’s inputs are generated and formatted to be appropriate for a current game state, see function 702. The AI models will be updated based on further analysis of captured gameplay data including human inputs for further training and updating of the AI models in function 714.)
	Re claim 2, Somers teaches in [0127] that, ‘In some embodiments, at block 704, an AI model can be selected based at least in part on the preferences of a person playing the video game. For example, a player of a hockey game may select to play against an AI trained based on data of players with aggressive playstyles, an AI trained based on data of players with conservative playstyles, an AI trained based on data from a professional video game player, an AI trained based on data from a celebrity, or an AI trained based on data from a friend.’ (emphasis added) This is an equivalent teaching of receiving data representative of a request to play against a bot of a particular user.
	Re claim 3, regarding training a machine learning model using training game session data captured during one or more historical instances of a game participated in by a particular user:
	[0048] describes that, ‘As a person plays a video game, the state capture
application can capture the control inputs that the person provided at each state of the game, along with a corresponding image, in a video gameplay log. The video gameplay logs can be provided through the network 108 to the second computing system 130 to train AI to control video game units to behave similarly to a unit controlled by a person.’
	The details of the AI model training system are described beginning in [0055]. [0056] describes that, ‘The AI Model training system 140 can be used to train AI models based on the logs of video gameplay. As further shown in FIG. 2A, model inputs 142 are provided to
a machine learning system 144. The model inputs 142 can include, for example, game state information, user controls associated with each state of the game, and an image
indicating positional information of objects in a virtual environment.’
[0066] describes that,’ for training the machine learning system 44, the image can be focused on a video game character controlled by a person.’
[0069] describes that, ‘Other model inputs include the human control inputs 208. The control inputs 208 can be collected for each state of a video game while a person plays the video game. The human control inputs 208 can include, for example, directional inputs […] whether buttons […] are pressed to cause a unit in the video game to perform an action (such as pass, shoot, […] The human control inputs 208 can be provided through a variety of input devices and input formats, such as through a controller […]’
[0077] describes that, ‘To improve the speed of training an AI, the video game can be played by highly skilled people, and portions of the video game can be repeatedly played to perform certain tasks. By receiving a plurality of logs of repeated gameplay of certain tasks, a machine learning system can have more data samples to train with. For example, in a hockey video game, a person can repeatedly practice a 1 vl situation on offense to generate a plurality of video gameplay logs for training the machine learning system how to play lvl on offense.’
[0084] describes sorting model inputs into ‘bins’ based on types of game play. [0085] gives the example of a bin of training data for shooting that includes all gameplay events wherein a human player pressed the shoot button and is used for training an AI model for an NPC when to shoot.
	[0134] describes that, ‘In order to generate AI models […] that behave like skilled people, the gameplay logs (such as logs in 302) used to generate model inputs can include gameplay of skilled or professional gamers.’
	Re claim 4, [0090] notes that images, which as described above can be used as inputs to train an AI model for operating an NPC bot to emulate a human player, can be from, for example, ‘a perspective view from behind the goalie’.
	Re claim 5, refer to [0069] which describes that, ‘The human control inputs 208 can be provided through a variety of input devices and input formats, such as through a controller,
through a mouse and keyboard, through voice commands, through a touchscreen, and the like.’
	Re claim 7, refer to ‘Using the AI models’ beginning in [0123]. Note in particular [0124] and [0125] which describe generating and formatting AI model inputs for controlling an NPC character in a similar way that the training data was generated and in a manner that is appropriate for the context of the game. [0126] describes that certain types of AI models can be selected for particular types of strategies, for example offensive vs defensive strategies. [0127] describes that AI models can be selected based on preferences of a player of the game. 
[0128] describes that, ‘a selected AI model can be run to generate the controls or associated actions for a unit such as an NPC. The AI model can be provided the AI model inputs generated at block 702, and based on the model inputs, the AI model can generate one or more controls (or corresponding action) that should be similar to controls that a human might provide if controlling that unit. The controls can include, for example, directional inputs along a first axis (such as up/down) or provided to a first joystick (such as a left joystick), second directional inputs provided along a second axis (such as left/right) or provided to a second joystick (such as a right joystick), whether buttons (such as A, B, X, Y, Z, 11, , 0, left bumper, right bumper, start, select, turbo, mouse clicks, finger taps, and the like) are pressed to cause a unit in the video game to perform an action (such as pass, shoot, deke, speed up, block, check, spin, and the like).’
[0129] describes that, ‘At block 708, the NPC can be caused to implement
the actions corresponding to the controls or actions from block 706. In some embodiments, an NPC can be emulated to behave as though providing specific inputs through a user
interface device (such as up, down, button A, button B, and the like).’
	Re claims 8, 15, refer to the rejection of claim 1. Regarding the additional claim to a deep neural network, refer to Somers [0059], ‘deep learning algorithms (such as, for example, Deep Boltzmann Machine)’ and [0105], ‘AI program can be configured to select one or more types of machine learning system or machine learning techniques. Example types […] a deep learning network’
	Re claims 9, 16, refer to the rejection of claim 2. 
	Re claims 10-14, refer to the rejections of claims 3-7, respectively.
	Re claim 17, refer to the rejection of claim 3.
	Re claim 18, refer to the rejection of claim 4.
	Re claim 19, refer to the rejection of claim 5.  
	Re claim 20, [0105], ‘AI program can be configured to select one or more types of machine learning system […] Example types […] a deep learning network’
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of US 2017/0293844 A1 to Gombolay et al.
	Re claim 6, [0059] of Somers describes that machine learning systems that can be used to generate and update the AI models can include neural network algorithms and [0119] describes that ‘reinforcement training algorithms can be applied,’ Somers does not explicitly contemplate whether inverse reinforcement training algorithms could be applied.
	Gombolay is an analogous prior art reference in the art of AI and machine learning based on observed user demonstration and teaches that reinforcement and inverse reinforcement models are known alternatives of the type of Markov models, see [0035]. 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention that Somers could have also selected from reinforcement or inverse reinforcement models for his observation based machine learning because a selection from art-recognized equivalents would not have caused any unexpected results that would rise to the level of nonobviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular relevance is US 10,576,380 to Beltran (SONY).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715